DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 Response to Amendment
	The Amendment to the claims filed on 03/11/2022 has been entered with the RCE filed on 05/09/2022.  Claims 1, 3, 13 and 14 have been amended.  Claim 12 has been cancelled.  Claims 1, 3-6, 9-11 and 13-19 are pending for examination.
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-6, 9-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially parallel” in claim 1, lines 5 and 9 and claim 13, lines 2 and 4 and the term “substantially vertical” claim 3, lines 2 and 4 are relative terms which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term “substantially parallel” in claims 1 and 13 will be interpreted as --vertical-- and the term “substantially vertical” in claim 3 will be interpreted as --vertical--.
	As claims 3-6, 9-11 and 13-19 depend from claim 1, they are rejected for at least the same reasons as claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-11, 13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turek (US 2014/0332011).
	Regarding claim 1, Turek discloses an oral appliance (Fig. 2) comprising an upper guard 10, 23 (upper carrier base 10, [0057] and upper pad 23, [0058]) of unitary structure (merriamwebster.com defines unitary as merriamwebster.com defines unitary as “of or relating to a unit” and merriamwebster.com defines a unit “a single thing, person or group that is a constituent of the whole”; upper pad 23 and carrier base 10 are unitary in that they are each a single thing that is a constituent of a whole [the upper guard]) and a lower guard 11, 22 (lower carrier base 11, [0057] and lower pad 22, [0058]) of  unitary structure (merriamwebster.com defines unitary as merriamwebster.com defines unitary as “of or relating to a unit” and merriamwebster.com defines a unit “a single thing, person or group that is a constituent of the whole”; lower pad 22 and carrier base 11 are unitary in that they are each a single thing that is a constituent of a whole [the lower guard]), wherein the upper guard has an upper surface with a recess configured to receive a user's upper teeth 31 ([0057], Fig. 2) and a lower surface (see annotated Fig. 2 below)

    PNG
    media_image1.png
    502
    680
    media_image1.png
    Greyscale

that is ramped with a descending slope from a posterior end of the upper guard to an anterior end of the upper guard (see annotated Fig. 2 above; the upper pad 23 and lower pad 22 are biased inwardly by their respective springs, [0066]); and is devoid of any surface that is substantially parallel to a lingual surface of the user’s front upper teeth (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is sloped and is devoid of any  surface that is substantially parallel to a lingual surface of the user’s front upper teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]; also see Fig. 4 and [0063] which recites that the tongue engaging surfaces of the pads may be without surface texturing); wherein the lower guard has a lower surface with a recess configured to receive the user’s lower teeth 30 (Fig. 2, [0057]) and a upper surface (see annotated Fig. 2 above) that is that is ramped with an ascending slope from a posterior end of the lower guard to an anterior end of the lower guard (see annotated Fig. 2 above; [0066]) and is devoid of any surface that is substantially parallel to a lingual surface of a user’s front lower teeth (see annotated Fig. 2 above where the upper surface of the lower guard [lower carrier base 11 and lower pad 22] is sloped and is devoid of any surface that is substantially parallel to a lingual surface of the user’s front lower teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]; also see [0063] which recites that the tongue engaging surfaces of the pads may be without surface texturing); and wherein the ascending ramp of the lower guard and the descending ramp of the upper guard are configured to direct a user’s tongue tip when thrust forward to protrude between a user’s upper and lower front teeth (see annotated Fig. 2 above; the tongue 33 is held between the upper pad 23 and lower pad 22, [0066]; the pad structure pulls the tongue forward, [0069]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable the intended use of guiding a user’s tongue to extend between the upper and lower front teeth).
	Regarding claim 3, Turek discloses the invention as described above and further discloses the lower surface of the upper guard 10, 23 is configured to be devoid of any surface that is substantially vertical (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is devoid of any surface that is substantially vertical; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]); also see Fig. 4 and [0063] which recites that the tongue engaging surfaces of the pads may be without surface texturing); and the upper surface of the lower guard 11, 22 is configured to be devoid of any surface that is substantially vertical(see annotated Fig. 2 above where the upper surface of the lower guard [lower carrier base 11 and lower pad 22] is devoid of any surface that is substantially vertical; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]; also see [0063] which recites that the tongue engaging surfaces of the pads may be without surface texturing).
	Regarding claim 4, Turek discloses the invention as described above and further discloses the descending and ascending ramped configuration of the upper 10, 23 and lower guards 11, 22 acts to guide a user's tongue 32 away from any lingual surfaces of a user’s teeth (see annotated Fig. 2 above; the tongue is held between the upper pad 23 and lower pad 22, [0066]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable of guiding a user’s tongue away from their lingual surfaces).
	Regarding claim 5, Turek discloses the invention as described above and further discloses the descending and ascending ramped configuration of the upper 10, 23 and lower guards 11, 22 acts to guide a user's tongue 32 to extend between a user’s upper and lower front teeth (see annotated Fig. 2 above; the tongue is held between the upper pad 23 and lower pad 22, [0066]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable of guiding a user’s tongue to extend between the upper and lower front teeth).
	Regarding claim 9, Turek discloses the invention as described above and further discloses the upper and lower guard are detached from each other (the upper guard 10,23 is a separate structure from the lower guard 11,22, see Figs. 1 and 2;  the upper guard and lower guard are detached from each other at positions other than at lugs 14 and 15, [0057]; see spacing between the bottom surface of the upper guard and the top surface of the lower guard in Figs. 1 and 2 for example at the anterior sections of the upper and lower guards the guards are detached) .
Regarding claim 10, Turek discloses the invention as described above and further discloses upper guard 10, 23 and the lower guard 11, 22 are attached at one or more locations at their respective posterior ends ([0057]; see annotated Fig. 1 below)

    PNG
    media_image2.png
    492
    659
    media_image2.png
    Greyscale

	Regarding claim 11, Turek discloses the invention as described above and further discloses attachment locations are flexible and/or hinged ([0057]; see annotated Fig. 2 above with elastic 16 which is flexible).
	Regarding claim 13, Turek discloses the invention as described above and further discloses the lower surface of the upper guard 10,23 is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user's upper teeth (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user’s upper teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062] also see Fig. 4 and [0063] which recites that the tongue engaging surfaces of the pads may be without surface texturing), and the upper surface of the lower guard is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user's lower teeth (see annotated Fig. 2 above where the upper surface of the lower guard [lower carrier base 11 and lower pad 22] is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user’s lower teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062] also see [0063] which recites that the tongue engaging surfaces of the pads may be without surface texturing), whereby the oral appliance is configured to provide no surface against which the user's tongue can thrust (see annotated Fig. 2 above; [0062]-[0063]; also as the structural limitations of the claim are disclosed by Turek, as described above, it follows that Turek discloses whereby the oral appliance provides no surface against which the user’s tongue can thrust).
	Regarding claim 15, Turek discloses the invention as described above and further discloses a method for treating or preventing disorders associated with improper tongue positioning ([0001],[0006],[]0007], [0069]), wherein the method comprises using an oral appliance (upper guard 11, 23 [upper carrier base 10 (0057) and upper pad 23 (0058)] and lower guard 10, 22 [lower carrier base 11 (0057) and lower pad 22 (0058)]) of claim 1, whereby a user's tongue extends in a forward position between the upper and lower front teeth and away from their lingual surfaces (Fig. 2; the pad structure pulls the tongue forward, [0069], [0068]).
	Regarding claim 16, Turek discloses the invention as described above and further discloses the method further comprises using the oral -23-12347-001 US1 appliance during sleep ([0001], [0006], [0033]).
Regarding claim 18, Turek discloses the invention as described above and further discloses the disorder is a sleep disorder (OSA, [0033], [0001]).
	Regarding claim 19, Turek discloses the invention as described above and further discloses the disorder is sleep apnea (OSA, [0033], [0001]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek (US 2014/0332011) in view of Halstrom (US 5868138).  
Regarding claim 6, Turek discloses the invention as described above but fails to disclose the upper guard and/or the lower guard comprise risers configured to be located above a user's molars that keep a user's teeth from fully occluding, thereby forming a gap between a user's upper and lower front teeth.
Halstrom teaches an analogous oral appliance 20 (dental appliance 20, Fig. 4) having an analogous upper guard 28 (upper bite block 28, col. 5 lines 37-45) and an analogous lower guard 32 (lower bite block 32) and the upper and/or lower guard 28, 32 comprise risers 38 (moulded bite pads 38, col. 5, lines 47-51) configured to be located above a user's molars (Fig. 6)  that keep a user's teeth from fully occluding (bite pads 38 [risers 38] provide a stop to the closure of the jaw, col. 5, lines 47-51), thereby forming a gap between a user's upper and lower front teeth (Fig. 6).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide risers to the upper guard and/or the lower guard of the oral appliance of Turek  that are configured to be located above a user’s molars and that keep a user’s teeth from fully occluding, thereby forming a gap between a user’s upper and lower front teeth as taught by Halstrom, for the purpose of providing support to the temporomandibular joint and associated ligaments and muscles (Halstrom, col. 7, lines 58-64).
Regarding claim 14, Turek discloses the invention as described above but fails to  disclose the lower surface of the upper guard below a portion of the recess configured to receive the user's upper molars has a riser configured to prevent full occlusion by the user; and/or the upper surface of the lower guard above a portion of the recess configured to receive the user's lower molars has a riser to prevent full occlusion by the user.
Halstrom teaches an analogous oral appliance 20 (dental appliance 20, Fig. 4) having an analogous upper guard 28 (upper bite block 28, col. 5 lines 37-45) and an analogous lower guard 32 (lower bite block 32) and the lower surface of the upper guard below a portion of the recess configured to receive the user's upper molars has a riser 38 (moulded bite pads 38, col 5, lines 47-51) configured to prevent full occlusion by the user (Fig. 6); and/or the upper surface of the lower guard above a portion of the  recess configured to receive the user's lower molars has a riser 38 (moulded bite pads 38, col 5, lines 47-51) to prevent full occlusion by the user (Fig. 6).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the lower surface of the upper guard below a portion of the recess configured to receive the user's upper molars of  the oral appliance of Turek with a riser and/or to provide the upper surface of the lower guard above a portion of the recess configured to receive the user’s lower molars of the oral appliance of Turek with a riser, as taught by Halstrom, for the purpose of providing support to the temporomandibular joint and associated ligaments and muscles (Halstrom, col. 7, lines 58-64).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek (US 2014/0332011) in view of McDonald (US 3871370).
Regarding claim 17, Turek discloses the invention as described above and further discloses a method for assisting the tongue to adopt a desired position in the mouth of the user, including the steps of providing an oral device (oral appliance) including a region shaped and textured so that the tongue tends to remain in contact therewith, the region being positioned so that the tongue tends to remain in the desired position when the user is asleep [0011], but does not explicitly disclose the method for treating disorders associated with improper tongue positioning where the disorder is tongue thrusting.  
McDonald teaches a method for treating or preventing disorders associated with improper tongue positioning (col. 1, line 52 to col. 2, line 22), wherein the method comprises using an analogous oral appliance 10 (molded body 10, col. 2, lines 46-57) to claim 1 having an analogous lower guard (Fig. 5) with upper surface 15 (upper surface 15, col. 3, lines 20-34) wherein the disorder is tongue thrusting (col. 4, lines 17-48)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to treat, in the method of Turek for treating or preventing disorders associated with improper tongue positioning wherein the method comprises using an oral appliance of claim 1, the disorder of tongue thrusting, as taught by McDonald, in order to provide an improved method for treating or preventing disorders associated with improper tongue positioning that corrects an improper tongue thrusting habit.  (McDonald, col. 1, lines 17-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786